Citation Nr: 1011172	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-00 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1984 to August 
1988.  She also served in the Army National Guard with active 
duty for training (ADT) from July 1, 2000 to July 15, 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought.  

The Veteran was scheduled to testify at a hearing before a 
Veterans Law Judge at the RO (Travel Board Hearing) in 
February 2010; however, she failed to report for that 
hearing.
 

FINDING OF FACT

The Veteran's multiple sclerosis was not present during the 
Veteran's active duty service or manifested within seven 
years after discharge, nor is multiple sclerosis otherwise 
shown to be related to the Veteran's active duty service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
incurred or aggravated during such service.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters between June 2002 and April 2007.  These 
documents in combination provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claim 
on appeal and decided below.  The RO has provided adequate 
notice of how effective dates are assigned.  The claim was 
subsequently readjudicated most recently in a July 2008 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented 
him from meaningfully participating in the adjudication of 
her claim.  As such, she has not established prejudicial 
error in the content of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009). 
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 VA appropriately examined the medical history of the 
Veteran's multiple sclerosis for compensation purposes 
addressing the claimed disorder.  Findings from the 
examination report are adequate for the purposes of deciding 
the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  The Veteran was also provided with an 
opportunity to present testimony at a hearing on appeal 
before a Veteran Law Judge, however, she failed to report for 
the hearing and has not subsequently requested another. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
II.  Analysis 

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2009).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 
(West 2002).

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
multiple sclerosis becomes manifest to a degree of 10 percent 
or more within seven years from date of discharge or release 
from service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability, there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Pain alone is not a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).
   
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and she 
does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Multiple sclerosis is a disease in which there are foci of 
demyelination (destruction, removal, or loss of the myelin 
sheath of a nerve or nerves) throughout the white matter of 
the central nervous system, sometimes extending into the gray 
matter; symptoms usually include weakness, incoordination, 
paresthesias, speech disturbances, and visual complaints.  
The course of the disease is usually prolonged, so that the 
term multiple also refers to remissions and relapses that 
occur over a period of many years.  
Four types are recognized, based on the course of the 
disease: relapsing remitting, secondary progressive, primary 
progressive, and progressive relapsing.  The etiology is 
unknown.  See Dorland's Illustrated Medical Dictionary 1706 
(31st ed. 2007). 

Review of the record shows that service treatment records are 
negative for evidence of multiple sclerosis.  At the July 
1988 separation examination, the Veteran did not report 
having had any symptoms obviously associated with multiple 
sclerosis, or which have subsequently been associated with 
that disease.  On examination at that time, neurologic 
evaluation was normal; there were no abnormal clinical 
evaluations made referable to multiple sclerosis.  

Post-service medical records consist of private and VA 
treatment records, and reports of VA examinations.  The 
private and VA treatment records are dated from December 1990 
through March 2007.  

There are a number of private treatment records dated from 
December 1990 to mid January 1996, which show treatment for 
various conditions and diagnoses.  None of these treatment 
records contain symptomatology referable to multiple 
sclerosis or that has been linked by competent medical 
evidence to the Veteran's multiple sclerosis.   

The first indication of symptomatology referable to multiple 
sclerosis is in late January 1996.  A private treatment 
record at that time shows that the Veteran reported 
complaints of outer right side numbness, which started in the 
right hand.  The assessment at that time was numbness of the 
right side for six days, rule out central nervous system 
lesion, multiple sclerosis, etcetera.  The next indication 
shown in the medical records is in December 1998 when the 
Veteran reported dizziness for a few seconds on standing.  
Then in February 1999, the Veteran reported numbness in the 
right arm and hand for the previous four weeks.  The 
assessment at that time was carpal tunnel syndrome. 

VA treatment records include an April 2001 report of a 
magnetic resonance imaging (MRI) examination of the cervical 
spine.  That report contains an impression of no 
abnormalities identified.  The report of an August 2002 VA 
MRI examination shows findings that the treatment provider 
noted to be consistent with demyelination, that is, multiple 
sclerosis.  The provider opined that there was apparent 
demyelination in the medulla and cervical cord at C2 on the 
right.  In a VA clinic note dated four days later in August 
2002, a treatment provider diagnosed multiple sclerosis. 

As discussed above, the first indication of symptomatology 
referable to multiple sclerosis was in late January 1996; 
however, the first actual diagnosis of multiple sclerosis is 
not shown until August 2002.  Neither of these treatment 
records document that multiple sclerosis became manifest to a 
degree of 10 percent or more within seven years from the date 
of discharge from service, so as to warrant entitlement to 
service connection on the basis of the presumption provided 
under 38 C.F.R. §§ 3.307, 3.309.  

The post-service medical evidence does not document a 
diagnosis of the disease until 2002, approximately 14 years 
after the Veteran was discharged from active duty.  This 
lengthy period after service without treatment is evidence 
against a finding of continuity of symptomatology following 
service, and it weighs heavily against the claim with respect 
to a nexus directly to service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  In this regard, medical records from the Social 
Security Administration reflect the Veteran was granted 
benefits for multiple sclerosis in 2006.  

The record shows that the Veteran was treated for neck 
symptoms during a period of active duty for training in July 
2002.  While the Veteran claims entitlement based on the 
assertion that the associated medical findings related to her 
multiple sclerosis, as a layperson, she is not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, the 
associated neck symptoms shown in 2002 have been associated 
by competent medical opinions to a musculoskeletal condition 
of neck strain, for which the RO granted service connection 
in a January 2001 rating decision.  

In February 2006, a VA examiner addressed the question of 
whether the neck symptoms the Veteran experienced during her 
ACDUTRA in 2000 constituted early signs of her multiple 
sclerosis.  After reviewing the claims file and electronic 
records on file, that examiner opined that the cited symptoms 
were not early signs of multiple sclerosis; and that multiple 
sclerosis was first diagnosed 14 years after her discharge 
from active service.  The examiner further opined that the 
Veteran was treated for a muscle strain of the neck in 2000 
during that period of ACDUTRA, and that this was not a sign 
of multiple sclerosis.

Notably, even if early signs of multiple sclerosis were found 
to be represented by the neck strain findings in mid-2000, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, the proximity to the period of ACDUTRA of any 
multiple sclerosis related signs or symptoms could not be a 
basis for entitlement under regulatory criteria for 
presumptive service connection pursuant to 38 C.F.R. 
§§ 3.307, 3.309.

There are no opinions favorable to the Veteran's claim except 
that of the Veteran.  While the Veteran has provided lay 
evidence of an etiological link to service, VA regards lay 
statements to be competent evidence of descriptions of 
symptoms of disease, disability, or injury, but not the 
determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  
The Veteran's opinion in this matter is of little value 
because the determination involves a question that only 
medical experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for multiple sclerosis.  Therefore, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for multiple sclerosis, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


